JUDGE SMALLEY’S
DECISION. No. formal opinion was ever prepared by Judge SMALLEY. A verdict was taken nisi, and after a careful examination of the questions in the case he ordered judgment upon it for the plaintiff. He was requested to prepare a written opinion, and to aid him in doing so, the plaintiff’s last brief was prepared, which is substantially correct; but he did not find time to write any opinion before the action of the treasury department in paying the judgment The following imperfect statement of Judge SMALLEY’S ruling at the trial is taken from the New York Herald of February 22, 1867:
“The court said that the rights and eqmty of the case were very clearly with the plaintiff. There was no doubt at all that the government had $10,000 of the plaintiff’s money which it had no earthly right to, and which in equity and good conscience it was bound to restore without instituting a suit to recover through the courts. The evidence shows, and the officers themselves show, that the wool in question was worth only three cents as a dutiable article. The de-fence is purely technical, which, I must say, I régret a great government like ours should ever make. It is not creditable to the government to embarrass merchants in this way; to say to them, ‘The merchandise which I have taken by a strong arm, these $10,000 of yours, plaintiff, which I have possessed myself of, I will keep, availing myself of the technicalities of the law, so as to keep it and withhold it from you.’ The court must deal with the law as it finds it. The courts do not make the law, nor do they execute it; the courts only administer it as they find it. The law officers of the government—-the United States district attorney in this case—are bound to defend these cases arising under these acts, and the courts are bound to adjudicate on them; but it is dear that a great wrong is done in compelling the collectors to bear the brunt of these actions. I will direct a verdict for the plaintiff in the case on the facts, and if the counsel desire it, I will hear arguments on the points of law hereafter.”
Verdict accordingly for the plaintiff.